DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 7/28/2022. The Examiner notes claims 1-24 are currently pending and have been examined; claims 1 & 18 are currently amended; claims 20-24 are newly added. Please see the Response to Amendments and Response to Arguments sections below for more details.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
Fig 2A-2D, 4A, & 4C-4F do not contain the reference numbers to the parts as they are described in the specification. There may be drawings with some reference numbers but are also missing some
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson (US 4204294 A) in view of Jang (US 20120294666 A1), hereinafter Halverson and Jang, respectively.
Regarding claim 1 (Currently Amended)
Halverson discloses a device [10] for cleaning an electrical device [Col 1, line 39-43; cleans electrical terminals which are part of electrical devices], comprising: a plurality of tools [Fig 1; a plurality of tools are shown], each tool comprising a handle portion [36 or 48] and a cleaning portion [14 or 52], each cleaning portion being different from the cleaning portion of each other tool [Fig 1; each 14 is different sizes and 52 is for cleaning a male electrical pin or terminal]; and a main tool body [18] comprising a plurality of tool connection points [38 & 40]; wherein the handle portion of each tool is configured to…connect to the main tool body…via at least one of the tool connection points [Fig 3; each tool shaft is configured to pivotally connect to 40 & 38 at 34 (i.e. part of the handle portion 36)], and the handle portion of each of the tool is also configured to be held between an index finger and a thumb of a user when the tool is selectively…from the main tool body for use as a standalone tool; and wherein each tool of the plurality of tools is…connectable to the main tool body such that the cleaning portion is disposed within the main tool body [Fig 1-3; each tool can be stored inside the main body], and each tool of the plurality of tools is also…connectable to the main tool body such that the cleaning portion is disposed outside the main tool body [Fig 1-3; each tool is connectable to 18 so that they can be disposed outside of 18].
Halverson may not explicitly disclose the handle portion of each tool is configured to removably connect to the main tool body in a slidable manner via at least one of the tool connection points, and the handle portion of each of the tool is also configured to be held between an index finger and a thumb of a user when the tool is selectively detached from the main tool body for use as a standalone tool. 
However, Jang teaches a device [Fig 25-30; 800] with multiple tools solving the same problem of tool storage and use while providing a handle with the storage case. Specifically, Jang teaches the handle portion [Fig 25-28; ¶91; each tool has an individual handle] of each tool is configured to removably connect [¶93; each tool has a magnetic component to secure the tool to the main body when not in use] to the main tool body in a slidable manner [Fig 27 & 30; ¶91; the tools are inserted (i.e. slid) in or out of the main tool body] via at least one of the tool connection points [Fig 25-27; each tool is connected to a tool connection point], and the handle portion of each of the tool is also configured to be held between an index finger and a thumb of a user when the tool is selectively detached from the main tool body for use as a standalone tool [Fig 25-30; ¶91; the tools are held between the index finger and the thumb of a user when the tool is selectively detached to be used as a standalone tool].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tools as disclosed by Halverson to be removably connected to the main body as disclosed by Jang to enable individual tools to be used when the larger handle of the storage case is not needed. This allows a user to have finer control over the individual tools when the main tool body is not required to be a handle to enable the user to apply more force when cleaning.
Regarding claim 2 (Original)
Halverson as modified teaches the device of claim 1 wherein the main tool body further comprises one or more female cleaning tools [Halverson:  52] integral with the main tool body [Halverson:  the tools can integral to the main body], and each female tool comprises a cleaning portion [Halverson:  Fig 3; 52 is cylindrical opening for receiving a male electrical terminal or pin] disposed within the main tool body [Halverson:  Fig 3].
Regarding claim 3 (Original)
Halverson as modified teaches the device of claim 2, wherein the one or more female cleaning tools comprises an abrasive surface [Col 4, line 40-43; 52 scours dirt and corrosion from male electrical terminals or pins (i.e. is abrasive/has an abrasive surface)].
Regarding claim 6 (Original)
Halverson as modified teaches the device of claim 1, wherein the main tool body has a spoked shape and the tool connection points are arranged radially around an outer edge of the main tool body [Jang:  Fig 25-27 & 29-30].
Regarding claim 7 (Original)
Halverson as modified teaches the device of claim 6, wherein the tool connection points are disposed uniformly around the outer edge of the main tool body [Jang:  Fig 25-27 & 29-30].
Regarding claim 8 (Original)
Halverson as modified teaches the device of claim 1, wherein each of the plurality of tools is removably connectable to each of the tool connection points [Jang:  Fig 25-27 & 29-30; ¶93].
Regarding claim 9 (Original)
Halverson as modified teaches the device of claim 1, wherein each of the tool connection points comprises an opening in the main tool body [Jang:  Fig 25-27 & 29-30; ¶92-¶93].

Claim(s) 4 & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson in view of Jang further in view of Novitsky (US 6220950 B1), hereinafter Novitsky.
Regarding claim 4 (Original)
Halverson as modified teaches the device of claim 2, but may not explicitly disclose wherein at least one tool of the one or more female cleaning tools comprises a compliant material disposed around an opening of the tool that deforms to apply a compressive force onto a plug inserted into the tool.
However, Novitsky teaches an electrical port/terminal/pin cleaning device wherein at least one tool of the one or more female cleaning tools [1] comprises a compliant material [Col 3, line 41-53; 9 is matrix of binder material (i.e. a foam) which is a compliant material (i.e. can be deformed under force, which is not defined)] disposed around an opening of the tool [Fig 1] that deforms to apply a compressive force onto a plug inserted into the tool [Col 4, line 50-62; the electrical terminal/pin is inserted into 5 and the contact of the terminal surface and 9 creates a cleaning action (i.e. the surfaces are compressed together)].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the female cleaning tool as disclosed by Halverson as modified with the female cleaning tool that comprises a compliant material disposed around an opening of the tool that deforms to apply a compressive force onto a plug inserted into the tool as disclosed by Novitsky as a simple substitution of a known element to produce predictable result of having a tool to clean dirt and corrosion from a male electrical terminal/pin/port and also provide electrically conductive particles in a lubricant; as Novitsky teaches a female cleaning tool with abrasive and conductive particles suspended in a lubricant for simultaneously cleaning the surface of a connector/terminal/pin and distributing electrically conductive particles to increase the electrical conductivity of the connector/terminal/pin to improve the connector/terminal/pin functionality [Novitsky:  Col 3, line 16-27]. 
Regarding claim 14 (Original)
Halverson as modified teaches the device of claim 1, but may not explicitly disclose wherein the plurality of tools comprises a port solution tool, which comprises an absorbent material.
However, Novitsky teaches a port solution tool [25 of Fig 6], which comprises an absorbent material [Col 7, line 15-26; the porous material that lubricant or cleaning fluid is urged into is an absorbent material].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of tools as disclosed by Halverson as modified to have a port solution tool, which comprises an absorbent material as disclosed by Novitsky to increase the number of tools with a tool to clean dirt and corrosion from a female electrical terminal/pin/port and also provide electrically conductive particles in a lubricant or cleaning solution; as Novitsky teaches a female cleaning tool with abrasive and conductive particles suspended in a lubricant for simultaneously cleaning the surface of a connector/terminal/pin and distributing electrically conductive particles to increase the electrical conductivity of the connector/terminal/pin to improve the connector/terminal/pin functionality [Novitsky:  Col 3, line 16-27]. 
Regarding claim 15 (Original)
Halverson as modified teaches the device of claim 1, but may not explicitly disclose wherein the plurality of tools comprises a rigid blade coated with a compliant material.
However, Novitsky teaches a rigid blade [Fig 2; Col 6, line 2-4; the shaft can have a blade shape] coated with a compliant material [Col 5, line 57-60; the matrix of plastic molded onto the shaft is a compliant material].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of tools as disclosed by Halverson as modified to have a rigid blade coated with a compliant material as disclosed by Novitsky to increase the number of tools with a tool to clean dirt and corrosion from a female electrical terminal/pin/port and also provide electrically conductive particles in a lubricant or cleaning solution; as Novitsky teaches a female cleaning tool with abrasive and conductive particles suspended in a lubricant for simultaneously cleaning the surface of a connector/terminal/pin and distributing electrically conductive particles to increase the electrical conductivity of the connector/terminal/pin to improve the connector/terminal/pin functionality [Novitsky:  Col 3, line 16-27]. 
Regarding claim 16 (Original)
Halverson as modified teaches the device of claim 15, wherein the compliant material is capable of transferring a cleaning solution from the tool to contacts within a port of an electronic device [Novitsky:  Col 3, line 16-27 & Col 6, line 44-59; the compliant material transfers lubricant containing abrasive and/or electrically conducting particles (i.e. cleaning solution) to the port or terminal of an electrical device].
Regarding claim 17 (Original)
Halverson as modified teaches the device of claim 15 wherein, when the rigid blade is inserted into a port of an electronic device, the compliant material exerts a force against inside surfaces of the port [Novitsky:  Col 3, line 16-27 & Col 6, line 44-59; the compliant material rubs against the terminal surfaces (i.e. exerts a force against the inside surfaces of the port].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson in view of Jang further in view of another teaching of Halverson.
Regarding claim 5 (Original)
Halverson as modified teaches the device of claim 2, but may not explicitly disclose wherein the device comprises two female tools and the plurality of tools comprises four male tools.
However, Halverson teaches the device can have a plurality of tools to clean different sizes and types of electrical terminals/ports/pins [Col 1, line 39-43]. Therefore, the device is modified to comprise two female tools and the plurality of tools comprises four male tools.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of tools as disclosed by Halverson as modified to have the device comprises two female tools and the plurality of tools comprises four male tools as further disclosed by Halverson to increase the number of terminals/ports/pins that can be cleaned thereby increasing the versatility of the device [Halverson:  Col 1, line 39-43].

Claim(s) 10-11 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson in view of Jang further in view of Petit (US 20050072355 A1), hereinafter Petit.
Regarding claim 10 (Original)
Halverson as modified teaches the device of claim 9, wherein the handle portion of each of the plurality of tools but may not explicitly disclose comprises a protrusion that snap-fits to a corresponding recess in each of the tool connection points.
However Petit teaches a device with multiple tool removable from the main body. Specifically, wherein the handle portion [30] of each of the plurality of tools comprises a protrusion [50] that snap-fits to a corresponding recess [51] in each of the tool connection points [28].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace magnetic coupling structure to selectively couple the individual tools to the device's main body as disclosed by Halverson as modified with the protrusion/recess coupling structure as disclosed by Petit as a simple substitution of a known element to produce predictable result of selectively retaining the individual tools to the main body; as Petit teaches the tools may be selectively coupled to the main body via protrusions/recesses [Petit:  ¶47 & ¶59]. 
Regarding claim 11 (Original)
Claim(s) 11 recite(s) the same or similar limitations as those addressed above for claim(s) 10.  The differences are addressed below:  
The handle portions have recesses that snap-fits with a corresponding protrusion in the tool connection point. However Petit teaches that the protrusions and recesses are interchange between handle and connection points, ¶60.
Claim(s) 11 is/are therefore rejected for the same reasons set forth above for claim(s) 10.
Regarding claim 22 (New)
Halverson as modified teaches the device of claim 1, wherein each tool…magnetic-fits into a locked-in position when the tool is slid into the main tool body with the cleaning portion disposed inside the main tool body [Jang:  Fig 27] and…magnetic fits into a locked-in position when the tool is slid into the main tool body with the cleaning portion disposed outside the main tool body [Fig 1 & 25-30; each applicator has a locking structure on the top by the tool and the back by the handle allowing the tool to be locking into the main tool structure and be locked to the main tool body with the tool facing away from the main tool body].
Halverson as modified may not explicitly disclose each tool snap-fits.
Petit teaches the use of snap-fitting to the lock tools in place [Fig 69; click fitting is equivalent to snap-fitting].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tools magnetic fitting as disclosed by Halverson as modified to have the tools snap-fitting as disclosed by Petit as a simple substitution of a known element to produce predictable result of fastening the tools in a stored position or an in-use position. 

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson in view of Jang further in view of Kukreja (US 20180228270 A1), hereinafter Kukreja.
Regarding claim 12 (Original)
Halverson as modified teaches the device of claim 1, wherein the plurality of tools comprises a…brush tool [Halverson:  14 are brushes].
Halverson as modified may not explicitly disclose a curved brush tool.
However, Kukreja teaches a curved brush used for cleaning [¶10 & ¶79; the brush is used for cleaning]; specifically, a curved brush tool [Fig 4-5; 40 is a curved brush].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of tool as disclosed by Halverson as modified to have a curved brush as disclosed by Kukreja to be adjustable to increase the brushes ability to clean multiple items as its shape can be changed (i.e. more or less curved) [Kukreja:  Fig 4-5; ¶80].
Regarding claim 13 (Original)
Halverson as modified teaches the device of claim 12, wherein the tool portion of the curved brush tool comprises a brush that does not have any points or sharp edges [Kukreja:  Fig 4-5; ¶80; 40 has no points or sharp edges].

Claim(s) 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson in view of Jang further in view of Novitsky.
Regarding claim 18 (Currently Amended)
Claim(s) 18 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 16.  The differences are addressed below:  
"… a cleaning fluid dispenser [Novitsky:  13] configured to hold an electrical contact cleaning solution [Novitsky:  Col 3, line 16-27 & Col 4, line 29-33; 13 contains a solution of lubricant, abrasive particles, & electrically conductive particles (i.e. cleaning solution)]; and a package comprising storage portions for the first device and the cleaning fluid dispenser [as the first device also stores the cleaning fluid dispenser both can be stored in any package or container for storage]."
Claim(s) 18 is/are therefore rejected for the same reasons set forth above and for claim(s) 1 & 16.
Regarding claim 20 (New)
Halverson as modified teaches the system of claim 18, wherein the tools of the plurality of tools are slidably connectable to the main tool body of the first device [Jang:  Fig 27 & 30; ¶91; the tools are inserted (i.e. slid) in or out of the main tool body].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson in view of Jang further in view of Novitsky further in view of Jones (US 20090178218 A1), hereinafter Jones.
Regarding claim 19 (Original)
Halverson as modified teaches the system of claim 18, but may not explicitly disclose further comprising a cleaning cloth.
However, Jones teaches a solution to the same problem of cleaning electronic devices [¶24] by providing a cleaning cloth [18].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Halverson as modified to have a cleaning cloth as disclosed by Jones to provide a tool for cleaning the screens of electronic devices [Jones:  ¶24].

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson in view of Jang further in view of Novitsky further in view of Petit.
Regarding claim 21 (New)
Halverson as modified teaches the system of claim 18, but may not explicitly disclose wherein the tools of the plurality of tools are connected to the main tool of the first device via a screw mechanism.
However Petit teaches wherein the tools of the plurality of tools are connected to the main tool of the first device via a screw mechanism [¶59 & ¶69; assembly of a male and female element or cooperation between mechanical means includes screwing components together].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the magnetic fastening structure as disclosed by Halverson as modified with the screw mechanism as disclosed by Petit as a simple substitution of a known element to produce predictable result of selectively detaching or attaching the plurality of tools to the main tool body [Petit:  ¶65-¶69]. 

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halverson in view of Jang further in view of Kielland (US 20090235789 A1); hereinafter Kielland.
Regarding claim 23 (New)
Halverson as modified teaches the device of claim 1, but may not explicitly disclose wherein the tools of the plurality of tools are stored linearly along a handle portion of the main body and a single tool of the plurality of tools can be selectively retracted from the handle portion of the main body and inserted into an end of the main body for use or be used as a standalone tool.
However Kielland teaches a similar device with a plurality of tools that are in a main tool body and can be removed for use with the device, use with another device, or standalone use [Fig 2]. Specifically wherein the tools of the plurality of tools [4] are stored linearly along a handle portion of the main body [Fig 1-2; ¶63; 4 are stored linearly along 3 (i.e. the handle)] and a single tool of the plurality of tools can be selectively retracted from the handle portion of the main body and inserted into an end of the main body for use or be used as a standalone tool [Fig 1-2; 1 is selected from 4 and placed in 7 for use with the main tool body].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the main tool body shape as disclosed by Halverson as modified with the main tool body wherein the tools of the plurality of tools are stored linearly along a handle portion of the main body and a single tool of the plurality of tools can be selectively retracted from the handle portion of the main body and inserted into an end of the main body for use or be used as a standalone tool as disclosed by Kielland as a simple substitution of a known element to produce predictable result of providing an equivalent storage system for quick access to different tools and placing them in a work locations to provide more mobility or force for the use of the tool. 
Regarding claim 24 (New)
Halverson as modified teaches the device of claim 1, but may not explicitly disclose wherein the tools of the plurality of tools are cylindrically arranged around a handle portion of the main body and a single tool of the plurality of tools can be selectively retracted from the handle portion of the main body and inserted into an end of the main body for use.
However Kielland teaches a similar device with a plurality of tools that are in a main tool body and can be removed for use with the device, use with another device, or standalone use [Fig 2]. Specifically wherein the tools of the plurality [4] of tools are cylindrically arranged around a handle portion of the main body [Fig 1-2; ¶63; 4 are stored cylindrically around 3 (i.e. the main body handle portion)] and a single tool of the plurality of tools can be selectively retracted from the handle portion of the main body and inserted into an end of the main body for use [Fig 1-2; 1 is selected from 4 and placed in 7 for use with the main tool body].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the main tool body shape as disclosed by Halverson as modified with the main tool body wherein the tools of the plurality of tools are cylindrically arranged around a handle portion of the main body and a single tool of the plurality of tools can be selectively retracted from the handle portion of the main body and inserted into an end of the main body for use as disclosed by Kielland as a simple substitution of a known element to produce predictable result of providing an equivalent storage system for quick access to different tools and placing them in a work locations to provide more mobility or force for the use of the tool. 

Response to Amendments
Drawing Objections
Applicant's amendments, filed 7/28/2022, with respect to the claim objections have been fully considered and are partially persuasive. The Applicant states that new drawings were submitted but no replacement drawings appear in the submitted documents. The Applicant states that Fig 2A-2D are clear on what is shown based on the specification. However Fig 3A-3D show one figure with the tools identified in addition to the specification's description. The objection of 3/31/2022 has been partially withdrawn and partially maintained, see above. The Examiner suggests updating Fig 2A-2D to be consistent with Fig 3A-3D. 

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 7-9, filed 7/28/2022 have been fully considered and are not persuasive. 
The Applicant claims that combining Halverson's device with Jang would change the principle of operation of Halverson's device which would make the combination improper.However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant application, the principle operation of Halverson's device is to have individual tools selectively moved from a stored position in the handle of the device to a working position outside of the handle of the device allowing the main tool body of the device to act as a handle when using the individual tool. Changing the individual tools from rotating out of the main tool body to being detached from the main tool body for separate use or to be reattached to the main tool body to allow the main tool body to still act as a handle for the individual tool does not change the principle operation but in fact maintains the principle operation and adds further versatility to the tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723